Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 and 21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Juan Perez on 7/21/2022.
Claim 1: A device for control of a thermal cutting process carried out on a workpiece, the device comprising:
a focusing unit configured to focus a machining beam onto the workpiece for the formation of a kerf on the workpiece, the kerf comprising two cut flanks defining a kerf gap therebetween; 
an image acquisition unit configured to generate at least one image of a region of the workpiece to be monitored;
a processor that determines, based on the at least one image, at least one measured variable for 
a control unit configured to control the cutting process as a function of the at least one measured variable.
Claim 14: The device of Claim 13, wherein the control variable comprises at least one of a feed rate, 
Claim 15: A method 
obtaining a device for control of a thermal cutting process carried out on a workpiece, the device comprising:
a focusing unit configured to focus a machining beam onto the workpiece for the formation of a kerf on the workpiece, the kerf comprising two cut flanks defining a kerf gap therebetween; 
an image acquisition unit configured to generate at least one image of a region of the workpiece to be monitored;
a processor that determines, based on the at least one image, at least one measured variable for a gap width of the kerf gap in a thickness direction of the workpiece from an upper side of the workpiece to a lower side of the workpiece, wherein the measured variable comprises at least one of i) a variance in distance between the two cut flanks, the distance decreasing along the thickness direction of the workpiece, or ii) an angle between the two cut flanks; and
a control unit configured to control the cutting process as a function of the at least one measured variable;
generating, by [[an]] the image acquisition unit, at least one image of [[a]] the region of the workpiece that is to be monitored and that contains the cut flanks of [[a]] the kerf formed on the workpiece during the cutting process;
detecting, by the processor the at least one measured variable 
influencing, by [[a]] the control unit, the thermal cutting process of the device as a function of the at least one measured variable.
Claim 16: The method of Claim 15, further comprising:
transmitting, by a polarizer to a detector, a first linear polarization component of an observation beam for the observation of the region to be monitored for the generation of the at least one image; and
filtering, by the polarizer, a second polarization component of the observation beam, which is perpendicular to the first polarization component;
wherein detecting the at least one measured variable comprises detecting, in the at least one image, the at least one measured variable based on two light stripes extending along the cut flanks of the kerf, and wherein the measured variable comprises at least one of i) a distance between the two light strips [[and]] or ii) an angle between the two light stripes.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a processor that determines, based on at least one image, the variance in distance between the two cut flanks along the thickness direction or the angle between the two cut flanks. 
Bader (US 20180147671) and Regaard (US 20160193692) use sensors to detect the angle of the front cutting edge but they do not use it to measure the angle or variance in gap between the two cut flanks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761